Exhibit 10.1

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 30, 2011, by and among (i) MIDCAP FUNDING V, LLC, a
Delaware limited liability company, as assignee of MIDCAP FUNDING III, LLC
(“MidCap”) in its capacity as agent for Lenders (as defined below) (the
“Agent”), the Lenders identified on the signature pages hereto (each a “Lender”
and collectively, the “Lenders”), and ENDOCYTE, INC., a Delaware corporation
(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to the Lenders,
Borrower is indebted to the Lenders pursuant to a loan arrangement dated as of
August 27, 2010, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of August 27, 2010, a certain Consent and First Loan
Modification Agreement dated as of December 14, 2010 and a Second Loan
Modification Agreement dated as of July 19, 2011, each among Borrower, Agent and
the Lenders (the “Loan Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other document
pursuant to which collateral security is granted to Agent for the ratable
benefit of the Lenders, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting the following text
appearing as Sections 2.3(b) and (c) thereof:

“(b) Payments of Principal and Interest.

(i) With respect to the Term A Loans, Borrower shall make monthly payments of
interest only, in arrears, commencing on the first (1st) Payment Date following
the date on which the Term A Loans are funded, and continuing on the Payment
Date of each successive month thereafter through and including the Payment Date
occurring on March 1, 2011. Commencing on April 1, 2011, and continuing on the
Payment Date of each month thereafter, Borrower shall make consecutive equal
monthly payments of principal and interest in respect of the Term A Loans, as
calculated by Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the principal amount of Term A Loans, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to thirty (30) months. All unpaid principal and accrued interest with
respect to the Term A Loans is due and payable in full on the Maturity Date. The
Term A Loans may only be prepaid in accordance with Sections 2.4.



--------------------------------------------------------------------------------

(ii) With respect to the Term B Loans, Borrower shall make monthly payments of
interest only, in arrears, commencing on the first (1st) Payment Date following
the date on which the Term B Loans are funded, and continuing on the Payment
Date of each successive month thereafter through and including the Payment Date
occurring on March 1, 2011. Commencing on April 1, 2011, and continuing on the
Payment Date of each month thereafter, Borrower shall make consecutive equal
monthly payments of principal and interest in respect of the Term B Loans, as
calculated by Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the principal amount of Term B Loans, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to thirty (30) months. All unpaid principal and accrued interest with
respect to the Term B Loans is due and payable in full on the Maturity Date. The
Term B Loans may only be prepaid in accordance with Sections 2.4.

(c) As used herein, (i) “Payment Date” means the first day of each calendar
month, (ii) “Maturity Date” shall mean September 1, 2013; provided, however,
that if the Subsequent Equity Event does not occur on or prior to January 31,
2011, the “Maturity Date” for the Term B Loans shall be February 10, 2011,
(iii) “Scheduled Payment” means each payment in respect of the Term Loans
required pursuant to Section 2.3(b) above, and (iv) “Subsequent Equity Event”
means during the period commencing on December 14, 2010 through and including
January 31, 2011, the issuance and sale of Borrower’s unsecured convertible
Indebtedness that is subordinated to the obligations of the Lenders under this
Agreement on terms and conditions satisfactory to the Lenders whereby Borrower
shall receive net proceeds of not less than $2,900,000 (in excess of the
$8,100,000 in net proceeds received as a condition precedent to the loan
modification made on December 14, 2010) which shall be deposited into a deposit
account or securities account subject to a deposit account control agreement or
securities account control agreement (as applicable) in favor of Agent and
deliver to Agent of evidence reasonably satisfactory to Agent of the closing of
such transaction(s) and the deposit of such proceeds.”

and inserting in lieu thereof the following:

“(b) Payments of Principal and Interest.

(i) With respect to the Term A Loans, Borrower shall make monthly payments of
interest only, in arrears,

 

-2-



--------------------------------------------------------------------------------

commencing on the first (1st) Payment Date following the date on which the Term
A Loans are funded, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date occurring on March 1, 2011.
Commencing on April 1, 2011, and continuing on the Payment Date of each month
thereafter to and including September 1, 2011, Borrower shall make consecutive
equal monthly payments of principal and interest in respect of the Term A Loans,
as calculated by Agent (which calculations shall be deemed correct absent
manifest error) based upon: (1) the principal amount of Term A Loans, (2) the
effective rate of interest, as determined in Section 2.3(a), and (3) a repayment
schedule equal to thirty (30) months. Commencing on Payment Date occurring on
October 1, 2011, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date occurring on December 1, 2012,
Borrower shall make monthly payments with respect to the Term A Loans of
interest only, in arrears. Commencing on January 1, 2013, and continuing on the
Payment Date of each month thereafter to and including December 1, 2015,
Borrower shall make consecutive equal monthly payments of principal in respect
of the Term A Loans, as calculated by Agent (which calculations shall be deemed
correct absent manifest error) based upon: (1) the principal amount of Term A
Loans, and (2) a repayment schedule equal to thirty-six (36) months, plus
accrued interest calculated at the effective rate of interest as determined in
Section 2.3(a). All unpaid principal and accrued interest with respect to the
Term A Loans is due and payable in full on the Maturity Date. The Term A Loans
may only be prepaid in accordance with Sections 2.4.

(ii) With respect to the Term B Loans, Borrower shall make monthly payments of
interest only, in arrears, commencing on the first (1st) Payment Date following
the date on which the Term B Loans are funded, and continuing on the Payment
Date of each successive month thereafter through and including the Payment Date
occurring on March 1, 2011. Commencing on April 1, 2011, and continuing on the
Payment Date of each month thereafter to and including September 1, 2011,
Borrower shall make consecutive equal monthly payments of principal and interest
in respect of the Term B Loans, as calculated by Agent (which calculations shall
be deemed correct absent manifest error) based upon: (1) the principal amount of
Term B Loans, (2) the effective rate of interest, as determined in
Section 2.3(a), and (3) a repayment schedule equal to thirty (30) months.
Commencing on Payment Date occurring on October 1, 2011, and continuing on the
Payment Date of each successive month thereafter through and including the
Payment Date occurring on December 1, 2012, Borrower shall make monthly payments
with respect to the Term B Loans of interest only, in

 

-3-



--------------------------------------------------------------------------------

arrears. Commencing on January 1, 2013, and continuing on the Payment Date of
each month thereafter to and including December 1, 2015, Borrower shall make
consecutive equal monthly payments of principal in respect of the Term B Loans,
as calculated by Agent (which calculations shall be deemed correct absent
manifest error) based upon: (1) the principal amount of Term B Loans, and (2) a
repayment schedule equal to thirty-six (36) months, plus accrued interest
calculated at the effective rate of interest as determined in Section 2.3(a).
All unpaid principal and accrued interest with respect to the Term B Loans is
due and payable in full on the Maturity Date. The Term B Loans may only be
prepaid in accordance with Sections 2.4.

(c) As used herein, (i) “Payment Date” means the first day of each calendar
month, (ii) “Maturity Date” shall mean December 1, 2015 and (iii) “Scheduled
Payment” means each payment in respect of the Term Loans required pursuant to
Section 2.3(b) above.”

 

  2. The Loan Agreement shall be amended by deleting the following text
appearing as Sections 2.4 thereof:

“2.4 Prepayments. Borrower can voluntarily prepay, upon five (5) Business Days’
prior written notice to Agent, the Term Loans in full, but not in part. Upon the
date of (a) any voluntary prepayment of the Term Loans in accordance with the
immediately preceding sentence or (b) any mandatory prepayment of the Term Loans
required under this Agreement (whether by acceleration of the Obligations
pursuant to Section 8.2 or otherwise), Borrower shall pay to Agent, for the
ratable benefit of the Lenders, a sum equal to (i) all outstanding principal
plus accrued interest with respect to the Term Loans, and (ii) a prepayment
premium (as yield maintenance for the loss of a bargain and not as a penalty)
equal to: (i) 5% of the outstanding principal amount of the Term Loans as of the
date of such prepayment (without giving effect to such proposed prepayment), if
such prepayment is made at any time on or before the first anniversary of the
funding of the Term A Loans, (ii) 3% of the outstanding principal amount of the
Term Loans as of the date of as of such prepayment (without giving effect to
such proposed prepayment), if such prepayment is made at any time after the
first anniversary of the funding of the Term A Loans but on or before the second
anniversary of the funding of the Term A Loans and (iii) 1% of the outstanding
principal amount of the Term Loans as of the date of such prepayment (without
giving effect to such proposed prepayment), if such prepayment is made at any
time after the second anniversary of the funding of the Term A Loans but before
the Maturity Date.”

 

-4-



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“2.4 Prepayments. Borrower can voluntarily prepay, upon five (5) Business Days’
prior written notice to Agent, the Term Loans in full, but not in part. Upon the
date of (a) any voluntary prepayment of the Term Loans in accordance with the
immediately preceding sentence or (b) any mandatory prepayment of the Term Loans
required under this Agreement (whether by acceleration of the Obligations
pursuant to Section 8.2 or otherwise), Borrower shall pay to Agent, for the
ratable benefit of the Lenders, a sum equal to (i) all outstanding principal
plus accrued interest with respect to the Term Loans, and (ii) a prepayment
premium (as yield maintenance for the loss of a bargain and not as a penalty)
equal to: (i) 5% of the outstanding principal amount of the Term Loans as of the
date of such prepayment (without giving effect to such proposed prepayment), if
such prepayment is made at any time on or before September 30, 2012, (ii) 3% of
the outstanding principal amount of the Term Loans as of the date of such
prepayment (without giving effect to such proposed prepayment), if such
prepayment is made at any time after September 30, 2012 but on or before
September 30, 2013 and (iii) 1% of the outstanding principal amount of the Term
Loans as of the date of such prepayment (without giving effect to such proposed
prepayment), if such prepayment is made at any time after September 30, 2013 but
before the Maturity Date.”

4. EXPENSES. Borrower shall reimburse Agent and the Lenders for all legal fees
and out-of pocket expenses incurred in connection with this Loan Modification
Agreement.

5. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Agent for the ratable benefit of the Lenders, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

6. PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in Borrower’s Perfection
Certificate dated as of July 19, 2011, and acknowledges, confirms and agrees the
disclosures and information Borrower provided to Agent and the Lenders in such
Perfection Certificate have not changed, as of the date hereof (other than
Borrower has created a wholly-owned Dutch subsidiary, Endocyte Europe B.V.)

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Agent and/or
the Lenders with respect to the Obligations, or otherwise, and that if Borrower
now has, or ever did have, any offsets, defenses, claims, or counterclaims
against Agent and/or the Lenders, whether known or unknown, at law or in equity,
all of them are hereby expressly WAIVED and Borrower hereby RELEASES Agent
and/or the Lenders from any liability thereunder.

8. REPRESENTATIONS AND WARRANTIES. To induce Agent and Lenders to enter into
this Loan Modification Agreement Borrower does hereby warrant, represent and
covenant to Agent and Lenders that after giving effect to this Loan Modification
Agreement (i) each representation or warranty of Borrower set forth in the Loan
Agreement is hereby restated and reaffirmed as true and correct in all material
respects on and as of the date of this Loan Modification Agreement as if such
representation or

 

-5-



--------------------------------------------------------------------------------

warranty were made on and as of the date of this Loan Modification Agreement
(except to the extent that any such representation or warranty expressly relates
to a prior specific date or period), (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof and (iii) Borrower has the
power and is duly authorized to enter into, deliver and perform this Loan
Modification Agreement and this Loan Modification Agreement is the legal, valid
and binding obligation of Borrower enforceable against Borrower in accordance
with its terms.

9. CONTINUING VALIDITY. Except as expressly modified pursuant to this Loan
Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect. The Lenders’ agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Agent or the Lenders to make any future modifications to the
Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Agent, the Lenders and
Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by the Lenders in writing. No maker will
be released by virtue of this Loan Modification Agreement.

10. CONDITION PRECEDENT TO EFFECTIVENESS OF THIS LOAN MODIFICATION AGREEMENT.
This Loan Modification Agreement shall become effective as of date referred to
above upon the receipt by Agent, in form and substance satisfactory to Agent and
Lenders, of one or more counterparts of this Loan Modification Agreement duly
executed and delivered by the Borrower, Agent and Lenders.

11. COUNTERPARTS. This Loan Modification Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.

12. GOVERNING LAW. THIS LOAN MODIFICATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

13. ENTIRE AGREEMENT. The Existing Loan Documents as and when amended through
this Loan Modification Agreement embody the entire agreement between the parties
hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

[Remainder of Page Intentionally Left Blank –

Signature Page(s) to Follow.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first written above.

BORROWER: ENDOCYTE, INC. By  

/s/ Michael A. Sherman

Name:   Michael A. Sherman Title:   CFO

 

LENDERS: MIDCAP FUNDING V, LLC, as Agent and as a Lender By  

/s/ Luis Viera

Name:   Luis Viera Title:   Managing Director

 

SILICON VALLEY BANK, as a Lender By  

/s/ Nicholas Hanigman

Name:   Nicholas Hanigman Title:   Relationship Manager